UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7718


TIMOTHY A. JONES,

                Plaintiff - Appellant,

          v.

CAROLYN ROBINSON, Accounting Staff, Haynesville Correctional
Unit #17; JANE DOE; JOHN DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00596-JRS)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy A. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy A. Jones appeals the district court’s order

dismissing without prejudice his civil suit because Jones did

not   return    a   completed    in    forma       pauperis    affidavit        form   and

consent   to    collection      of    fees       form   and   he   did    not   pay    the

statutory filing fee.           We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Jones v. Robinson, No. 3:11-cv-00596-JRS

(E.D.   Va.    Nov.   18,   2011).       We       dispense     with      oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                AFFIRMED




                                             2